DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                Information Disclosure Statement
	The information disclosure statements filed on 03/31/2021 and 08/04/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (CN 103779375 A, hereinafter “Kong”) in view of Tsuji et al. (JP 2504533 B2, hereinafter “Tsuji”).

In regards to claim 1, Kong discloses (See, for example, Fig. 1) a light-emitting apparatus, comprising: 
a board (10); 
a plurality of light emitting units (12) for emitting different color lights (See, for example, Par [0032]), disposed on the board (10) and electrically connected to the plurality of conductive channels (2); and 
an opaque layer (1) arranged on the board (10) for preventing the plurality of light emitting units (12) from crosstalk (See, for example, Par [0032]), and 
comprising a plurality of holes (the opening where partitioning wall 1 is disposed) for exposing and separating the plurality of light emitting units (12) in a top view.
However, King is silent about the board having a plurality of conductive channels penetrating thereof. 
Tsuji while disclosing LED teaches (See, for example, Fig. 8) that the board having a plurality of conductive channels penetrating thereof (1a). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kong by Tsuji because having the penetrating holes through the board would help ease external connection of the device. 

In regards to claim 2, Kong as modified above discloses all limitations of claim 1 except that each of the plurality of holes is larger than each of the plurality of light emitting units.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these relative dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another relative dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

In regards to claim 3, Kong discloses (See, for example, Fig. 1) that a plurality of metal contacts (2) arranged between the plurality of light emitting units (12) and the board (10).

In regards to claim 11, Kong as modified above discloses all limitations of claim 1 except that  the board comprises FR-4, BT (Bismaleimide-Triazine) resin, ceramics or glass.
	It is well known in the art to use materials such as FR-4 or BT (Bismaleimide-Triazine) resin for the purpose of making a printed circuit board. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use board made of materials that comprises of FR-4 or BT (Bismaleimide-Triazine) because it is well known in the art to use materials such as FR-4 or BT (Bismaleimide-Triazine) resin for the purpose of making a printed circuit board. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 12, Kong discloses (See, for example, Fig. 1) the plurality of light emitting units (12) comprises a plurality of active layers for emitting the different color lights (See, for example, Par [0044]).

In regards to claim 13, Kong discloses (See, for example, Fig, 1) each of the plurality of light emitting units (12) comprises a first metal layer (5) and a second metal layer (2) which are oriented to face the board (10).

In regards to claims 14, 15, and 16, Kong as modified above discloses all limitations of claim 13 except that the first metal layer is separated from the second metal layer by a distance smaller than 25; and the first metal layer is separated from the second metal layer by a distance larger than or equal to 25 microns; and the board has a thickness between 50 and 200 microns
	Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

In regards to claim 17, Kiong as modified above discloses all limitations of claim 1 except that each of the plurality of holes is formed in a shape of rectangle.
	
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have rectangular holes, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 18, Kong discloses (See, for example, Fig. 1) the opaque layer (1). 
However, Kong is silent about the opaque layer comprising a polymer mixed with inorganic particles.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 19, Kong as modified above discloses (See, for example, Fig. 1, Kong) a display module, comprising: a circuit board; and a plurality of light-emitting apparatus as recited in claim 1 arranged on the circuit board (10); wherein the plurality of light-emitting apparatus (12) is separated from each other by a distance (gap where the separation wall 1 is disposed).
In regards to claim 20, Kong discloses (See, for example, fig. 1) the plurality of light emitting units (12) is operated to independently emit the different color lights (See, for example, Pars [0016], [0021], [0032] and [0058]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Tsuji as applied to claim 3 above, and further in view of UNNO (US 2011/0233587 A1, hereinafter “UNNO”).

In regards to claim 4, Kong as modified above discloses all limitations of claim 3 except that the plurality of metal contacts connects the plurality of light emitting units and the plurality of conductive channels.
	UNNO discloses while disclosing a light emitting diode teaches (See, for example, Fig. 10) that the plurality of metal contacts (17) connects the plurality of light emitting units (1) and the plurality of conductive channels (25).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Kong by UNNO because this would help provide a light emitting diode capable of obtaining a high light emission output with a small drive current. 

                                            Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893